—Judgments, Supreme Court, New York County (Edwin Torres, J.), rendered May 14, 1997, as to defendant Bryan Bostick, and April 21, 1997, as to defendant Walter Miles, convicting both defendants, upon their pleas of guilty, of criminal possession of a controlled substance in the second degree, and sentencing each of them to a term of 8V3 years to life, unanimously affirmed.
Defendants’ motions to withdraw their guilty pleas were properly denied. The record establishes that their pleas were entered knowingly, intelligently and voluntarily (see, People v Fiumefreddo, 82 NY2d 536; People v Bermudez, 228 AD2d 237, lv denied 89 NY2d 919), belying their conclusory claims of coercion, confusion and innocence. Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.